DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5, 7-15, 17, and 19-24 are pending. Claims 4, 6, 16, and 18 have been canceled. Claims 1, 7, 14, and 19 have been amended. Claims 23-24 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (2,601,466) in view of Crosley et al. (2,143,976), hereafter referred to as “Crosley,” Morton (2,737,785), Simmons (2,867,093), and Janos (2,920,377) and Wojtecki et al. (4,347,433), hereafter referred to as “Wojtecki.”
Regarding Claim 1: Thomas teaches an evaporator comprising: an evaporator case (50) having a bent plate shape (see Figure 1) and  a storage space that is configured to receive food therein (Column 1, lines 10-28); 
a cooling tube (22, 24) that has in a predetermined pattern, that is disposed in the evaporator case (see Figure 1), and that is filled with refrigerant for cooling (Column 3, lines 38-40); and 
a foil heater (29, 29a, 30, 30a) that is attached to and in surface-contact with an outer surface of the evaporator case (50, see Figure 1), and that surrounds the cooling tube (22, 24) and the foil heater (29, 29a, 30, 30a) being configured to generate heat based on receiving power for defrosting the evaporator case (title, Column 4, lines 30-41). 
Thomas fails to teach the evaporator defining two open sides that face each other and configured to receive food between the two open sides; and the foil heater that extends along edges of the two open sides. 
Crosley teaches an evaporator (page 1, column 1, lines 51-55 to column 2, lines 1-7) defining two open sides that face each other and configured to receive food between the two open sides (page 1, column 2, lines 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the evaporator defining two open sides that face each other and configured to receive food between the two open sides to the structure of Thomas as taught by Crosley in order to advantageously provide coupled sheets and an internal passage for the refrigerant to flow instead of using a tube, such that the surface area of the evaporator in direct heat transfer with the refrigerant is increased (see Crosley, page 1, Column 2, lines 1-7).  
Janos teaches a foil heater (5 with fingers 11) that extends along edges of two open sides (1, 1 then rolled into a roll type evaporator, Column 1, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foil heater that extends along edges of the two open sides to the structure of Thomas modified supra as taught by Janos in order to advantageously provide to have the heater separate from the refrigerant passages and near the passages for improved heat transfer (see Janos, Column 1, lines 53-62). 
When in combination heater passages are provided on all surfaces at a distance from the refrigerant passages (foil heaters of Thomas are along the perimeter of top plates 50 and 51, and Janos teaches heaters (5 with fingers 11) along the paths of refrigerant passages (4). Crosley teaches the two open sides of an evaporator folded into a box. 
Thomas modified supra fails to teach wherein the evaporator case is bent to define surfaces of a quadrangular box shape having a lower surface, side surfaces that define the two open sides, respectively, and an upper surface that is disposed vertically above the lower surface, wherein the upper surface of the evaporator case has a gap that is defined at opposing ends of the evaporator case, the gap extending from one of the two open sides to the other of the two open sides, and wherein the foil heater extends over the gap defined in the upper surface of the evaporator case.
Thomas modified supra further fails to teach wherein the foil heater includes a foil including two facing sheets that are attached to each other and that are made of metal having ductility; an electric heating wire interposed between the two facing sheets of the foil and configured to generate heat based on receiving the power; and a thermally conductive adhesive provided on one surface of the foil to adhere the foil to at least one surface of the evaporator case. 
Morton teaches wherein an evaporator case (10 and 11) is bent to define surfaces of a quadrangular box shape (see Figure 1) having a lower surface, side surfaces that define the two open sides (see Figure 1), respectively, and an upper surface that is disposed vertically above the lower surface (see Figure 1), wherein the lower surface of the evaporator case has a gap (see Figure 4, where heater element 32 does a U-turn over the gap) that is defined at opposing ends of the evaporator case (see Figure 4), the gap extending from one of the two open sides to the other of the two open sides (see Figure 4), and wherein a foil heater (32 and 35) extends over the gap defined in the lower surface of the evaporator case (see Figure 4); Morton further teaches that the foil heater includes two sheets made of aluminum (35, Column 3, lines 67-74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the evaporator case is bent to define surfaces of a quadrangular box shape having a lower surface, side surfaces that define the two open sides, respectively, and an upper surface that is disposed vertically above the lower surface, the gap extending from one of the two open sides to the other of the two open sides, and wherein the foil heater extends over the gap defined in the upper surface of the evaporator case to the structure of Thomas modified supra as taught by Morton in order to advantageously provide enhanced heating effectiveness with more contact area (see Morton, Column 3, lines 69-76 to Column 4, lines 1-6).  
Simmons teaches wherein an upper surface of an evaporator case (20) has a gap (see opening of 60 at top of 20 in Figure 2) that is defined at opposing ends of the evaporator case (see Figure 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper surface of the evaporator case has a gap that is defined at opposing ends of the evaporator case,  to the structure of Thomas modified supra as taught by Simmons in order to advantageously provide a different configuration for how the layering, gap formation of the evaporator sheets can be made (see Figure 2 of Simmons). Further, absent any evidence of criticality a rearrangement of parts is mere design choice. See MPEP 2144.04 IV. and VI. C. 
Thomas modified supra further teaches wherein the foil heater (29, 29a, 30, 30a of Thomas) includes: a foil (insulation of 29, 29a, 30, 30a); an electric heating wire (Column 3, lines 27-37) and configured to generate heat based on receiving power (Column 4, lines 30-41). 
Wojtecki teaches a foil portion (see Figures 6-7) including two facing sheets that are attached to each other (3 and 4 see Figures 6-7); an electric heating wire (15) interposed between the two facing sheets of the foil (see Figure 7); and a thermally conductive adhesive (Column 7, lines 1-10) provided on one surface of a foil portion to adhere the foil (see Figure 7) to at least one surface of a case (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foil including two facing sheets that are attached to each other; the electric heating wire; interposed between the two facing sheets of the foil; and a thermally conductive adhesive provided on one surface of the foil to adhere the foil to at least one surface of the evaporator case to the structure of Thomas modified supra as taught by Wojtecki in order to advantageously provide of utilized known attachment methods to attach separate and discrete elements to each and preserved heat conductivity (see Wojtecki, Column 7, lines 1-10).   
Regarding Claim 2: Thomas further teaches wherein the foil heater (29, 29a, 30, 30a) surrounds the outer surface (see Figures 1-2) of the evaporator case (50). 
Regarding Claim 3: Thomas further teaches the evaporator having a lower surface (51), and an upper surface (50) that is disposed vertically above the lower surface (see Figure 1), the foil heater (29, 29a, 30, 30a) is attached to and in surface-contact with at least a portion of each of the lower surface, the side surfaces, and the upper surface to surround the evaporator case (50, see Figures 1-2, Column 3, lines 49-61). 
Thomas fails to teach wherein the evaporator case comprises two coupled case sheets that are bent to define surfaces corresponding to the quadrangular box shape.
Crosley teaches an evaporator case (page 1, column 1, lines 51-55 to column 2, lines 1-7) comprises two coupled case sheets (1,2) that are bent to define surfaces corresponding to a quadrangular box shape (see Figures 4 and 6), the evaporator having a lower surface (bottom floor), side surfaces that define the two open sides (vertical bent portions with open front and back), respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the evaporator case comprises two coupled case sheets that are bent to define surfaces corresponding to the quadrangular box shape to the structure of Thomas as taught by Crosley in order to advantageously provide the double sheets to provide and internal passage for the refrigerant to flow instead of using a tube, such that the surface area of the evaporator in direct heat transfer with the refrigerant is increased (See Crosley, page 1, Column 2, lines 1-7).   
Janos teaches a foil heater (5 with fingers 11) in surface-contact with at least a portion of a side surface (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided and a foil heater in surface-contact with at least a portion of each of the side surfaces to the structure of Thomas modified supra as taught by Janos in order to advantageously provide to have the heater separate from the refrigerant passages and near the passages for improved heat transfer (see Janos, Column 1, lines 53-62). 
When in combination heater passages are provided on all surfaces at a distance from the refrigerant passages. 
Regarding Claim 5: Thomas further teaches wherein the foil heater (29, 29a and 30, 30a) spaced apart from the cooling tube (22, 24). 
Regarding Claim 7: Thomas further teaches wherein the foil heater (29, 29a and 30, 30a) further includes a lead wire (from switch 17, Column 3, lines 19-26) connected to the electric heating wire (Column 3, lines 19-26) and extending to the outside of the foil (at switch 17), and the lead wire exposed to the outside of the foil (outside of 29, 29a, 30, 30a) is covered with a protective tube (sheath, Column 5, lines 56-60).
Regarding Claim 8: Thomas further teaches further comprising: a cover (sheath) disposed to cover an end of the foil to prevent penetration of moisture to the end of the foil from which the lead wire extends (Column 5, lines 56-60). 
Regarding Claim 9: Thomas further teaches wherein the evaporator case (50) includes a release preventing protrusion (56a, 55, 57, 58, 59, 60) disposed to cover an outer side of the foil heater (29 and 30) to prevent release of the foil heater (Column 3, lines 49-61). 
Regarding Claim 10: Thomas further teaches the evaporator having a lower surface (51), and an upper surface (50) that is disposed vertically above the lower surface (see Figure 1) and the release preventing protrusion (58 and 60) is provided on the lower surface (see Figure 1).
Thomas fails to teach wherein the evaporator case comprises two coupled case sheets that are bent to correspond to surfaces of a quadrangular box shape.
 Crosley teaches an evaporator case (page 1, column 1, lines 51-55 to column 2, lines 1-7) comprises two coupled case sheets (1,2) that are bent to correspond to surfaces of a quadrangular box shape (see Figures 4 and 6), the evaporator having a lower surface (bottom floor), side surfaces that define the two open sides (vertical bent portions with open front and back).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the evaporator case comprises two coupled case sheets that are bent to correspond to surfaces of the quadrangular box shape, and the release preventing protrusion is provided on the lower surface to the structure of Thomas as taught by Crosley in order to advantageously provide the double sheets to provide and internal passage for the refrigerant to flow instead of using a tube, such that the surface area of the evaporator in direct heat transfer with the refrigerant is increased (See Crosley, page 1, Column 2, lines 1-7).   
Regarding Claim 11: Thomas further teaches wherein the release preventing protrusion (56a) includes first and second protrusions (see Figure 2) respectively protruding from sides of the foil heater (29, 29a, 30, 30a, two planar sides are covered by 56a); and a connection that connects between(clamps in Figure 2) connecting the first and second protrusions (of 56, 55, 57, 58, 59, 60, see Column 3, lines 49-61) to cover an outer side of the foil heater (29, 29a, 30, 30a). 
Regarding Claim 12: Thomas further teaches wherein the release preventing protrusion (56a) includes: a protrusion protruding (first bent part of 56a) from one side of the foil heater (29, 29a and 30, 30a); and an extending protrusion that is bent from the protrusion and extends to cover the outer side of the foil heater (horizontal plate portion of 56a, see Figure 2). 
Regarding Claim 13: Thomas further teaches wherein: a hole (hole for screw in Figure 2) is formed in the evaporator case (50), a through hole corresponding to the hole is formed in the foil heater (29, 29a, 30, 30a and 56), and the foil heater is fixed by a fixing member (clamps) which is wound on an outer side of the evaporator case (50) through the hole and the through hole so as to be bound (clamp means, Column 3, lines 49-61). 
Regarding Claim 21: Thomas modified supra fails to teach wherein the opposing ends comprise a first end and a second end that face each other, and wherein at least a portion of the foil heater extends over the gap from the first end of the evaporator case to the second end of the evaporator case, at least the portion of the foil heater overlapping with another portion of the foil heater disposed at the second end of the evaporator case.
Morton teaches wherein opposing ends comprise a first end and a second end that face each other (12 and 26), and wherein at least a portion of a foil heater (32) extends over a gap (see gap of Figure 4) from a first end of an evaporator case to a second end of the evaporator case (see Figure 4), at least a portion of the foil heater (35 of 32 and 35) overlapping with another portion of the foil heater (32 of 32 and 35) disposed at the second end of the evaporator case (on the other side of the U turn of Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the opposing ends comprise a first end and a second end that face each other, and wherein at least a portion of the foil heater extends over the gap from the first end of the evaporator case to the second end of the evaporator case, at least the portion of the foil heater overlapping with another portion of the foil heater disposed at the second end of the evaporator case to the structure of Thomas modified supra as taught by Morton in order to advantageously provide enhanced heating effectiveness with more contact area (see Morton, Column 3, lines 69-76 to Column 4, lines 1-6). 
Regarding Claim 22: Thomas modified supra fails to teach wherein the cooling tube includes an inlet and an outlet that are defined at one of the opposing ends of the evaporator case and that face the other of the opposing ends of the evaporator case.
Morton teaches wherein a cooling tube (14, 15, 16, 17, 18, 19, 20, 21, 22)  includes an inlet (12) and an outlet (26) that are defined at one of an opposing ends of an evaporator case (see Figure 1) and that face the other of an opposing ends of the evaporator case (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cooling tube includes an inlet and an outlet that are defined at one of the opposing ends of the evaporator case and that face the other of the opposing ends of the evaporator case to the structure of Thomas modified supra as taught by Morton in order to advantageously provide to allow for flat surfaces formed at the bottom of the evaporator for items to be placed therein (see Morton, Column 2, lines 49-57).  
Regarding Claim 23: Thomas modified supra further teaches wherein the two open sides are spaced apart from each other in a first direction, wherein the foil heater has an outer side edge and an inner side edge that are spaced apart from each other in the first direction and that extend in a second direction different from the first direction, the outer side edge facing one of the edges of the two open sides (page 1, column 1, lines 51-55 to column 2, lines 1-7; page 1, column 2, lines 35-38 of Crosley), and wherein a width of the foil heater in the first direction is greater than a distance between the one of the edges of the two open sides and the outer side edge of the foil heater in the first direction (29, 29a, 30, 30a of Thomas as taught by 35 of Morton; see opening of 60 at top of 20 in Figure 2 of Simmons).
Regarding Claim 24: Thomas modified supra further teaches wherein the foil heater (29, 29a, 30, 30a of Thomas as taught by 35 of Morton) further includes an adhesive (Column 7, lines 1-10 of Wojtecki) that attaches inner surfaces of the two facing sheets to each other, and wherein the thermally conductive adhesive (Column 7, lines 1-10 of Wojtecki) is provided on an outer surface of one of the two facing sheets (Column 7, lines 1-10 of Wojtecki).

Claims 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (2,601,466) in view of Crosley et al. (2,143,976), hereafter referred to as “Crosley,” Morton (2,737,785), Simmons (2,867,093), and Janos (2,920,377) and Wojtecki et al. (4,347,433), hereafter referred to as “Wojtecki.”
Regarding Claim 14: Thomas teaches an evaporator (20) comprising: 
an evaporator case (50) form a box shape (see Figure 1), the evaporator having a lower surface, side surface surfaces, and an upper surface that is disposed vertically above the lower surface (see Figure 1); 
a cooling tube (22, 24), defining a cooling flow channel configured to carry a refrigerant (Column 3, lines 37-40); 
and a foil heater (29, 29a, 30, 30a) that is attached and in surface-contact with at least a portion of each of the lower surface and the upper surface to surround the evaporator case (Column 4, line 49-61), that extends along the edges (see Figure 1), and that surrounds the cooling tube (22, 24), the foil heater (29, 29a and 30, 30a) being configured to generate heat based on receiving power for defrosting the evaporator case (title, Column 4, lines 30-41). 
Thomas fails to teach the evaporator case comprising two case sheets that are coupled and bent to define surfaces corresponding to a box shape, the evaporator having a first pair of side surfaces that define two open sides facing each other; and the foil heater extends along the edges of the two open faces.  
Thomas modified supra further fails to teach wherein the foil heater includes a foil including two facing sheets that are attached to each other and that are made of metal having ductility; an electric heating wire interposed between the two facing sheets of the foil and configured to generate heat based on receiving the power; and a thermally conductive adhesive provided on one surface of the foil to adhere the foil to at least one surface of the evaporator case. 
Crosley teaches evaporator case (page 1, column 1, lines 51-55 to column 2, lines 1-7) comprising two case sheets (1, 2) that are coupled and bent to define surfaces corresponding to a box shape (see Figures 4 and 6), the evaporator (page 1, column 1, lines 51-55 to column 2, lines 1-7) having a first pair of side surfaces that define two open sides facing each other (page 1, column 2, lines 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the evaporator case comprising two case sheets that are coupled and bent to define surfaces corresponding to a box shape, the evaporator having a first pair of side surfaces that define two open sides facing each other to the structure of Thomas as taught by Crosley in order to advantageously provide double sheets to provide and an internal passage for the refrigerant to flow instead of using a tube, such that the surface area of the evaporator in direct heat transfer with the refrigerant is increased (see Crosley, page 1, Column 2, lines 1-7).   
Janos teaches a foil heater (5 with fingers 11) that extends along edges of two open sides (1, 1 then rolled into a roll type evaporator, Column 1, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foil heater that extends along edges of the two open sides to the structure of Thomas modified supra as taught by Janos in order to advantageously provide to have the heater separate from the refrigerant passages and near the passages for improved heat transfer (see Janos, Column 1, lines 53-62). 
When in combination heater passages are provided on all surfaces at a distance from the refrigerant passages (foil heaters of Thomas are along the perimeter of top plates 50 and 51, and Janos teaches heaters (5 with fingers 11) along the paths of refrigerant passages (4). Crosley teaches the two open sides of an evaporator folded into a box. 
Thomas modified supra fails to teach wherein the upper surface of the evaporator has a gap that is defined at opposing ends of the evaporator case, the gap extending from one of the two open sides to the other of the two open sides, and wherein the foil heater extends over the gap defined in the upper surface of the evaporator case.
Morton teaches wherein a lower surface of an evaporator (10 and 11) has a gap (see Figure 4) that is defined at opposing ends of the evaporator case (see U-turn of heater element 32 over gap), the gap extending from one of the two open sides to the other of the two open sides (see Figure 4), and wherein a foil heater (32 and 35) extends over the gap defined in the upper surface of the evaporator case (see Figure 4) Morton further teaches that the foil heater includes two sheets made of aluminum (35, Column 3, lines 67-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the gap extending from one of the two open sides to the other of the two open sides, and wherein the foil heater extends over the gap defined in the upper surface of the evaporator case to the structure of Thomas modified supra as taught by Morton in order to advantageously provide enhanced heating effectiveness with more contact area (see Morton, Column 3, lines 69-76 to Column 4, lines 1-6).   
Simmons further teaches wherein an upper surface of an evaporator case (20) has a gap that is defined at opposing ends of the evaporator case (see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper surface of the evaporator case has a gap that is defined at opposing ends of the evaporator case, to the structure of Thomas modified supra as taught by Simmons in order to advantageously provide a different configuration for how the layering, gap formation of the evaporator sheets can be made (see Figure 2 of Simmons). Further, absent any evidence of criticality a rearrangement of parts is mere design choice. See MPEP 2144.04 IV. and VI. C.
Thomas modified supra further teaches wherein the foil heater (29, 29a, 30, 30a of Thomas) includes: a foil (insulation of 29, 29a, 30, 30a); an electric heating wire (Column 3, lines 27-37) and configured to generate heat based on receiving power (Column 4, lines 30-41). 
Wojtecki teaches a foil portion (see Figures 6-7) including two facing sheets that are attached to each other (3 and 4 see Figures 6-7); an electric heating wire (15) interposed between the two facing sheets of the foil (see Figure 7); and a thermally conductive adhesive (Column 7, lines 1-10) provided on one surface of a foil portion to adhere the foil (see Figure 7) to at least one surface of a case (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foil including two facing sheets that are attached to each other; the electric heating wire; interposed between the two facing sheets of the foil; and a thermally conductive adhesive provided on one surface of the foil to adhere the foil to at least one surface of the evaporator case to the structure of Thomas modified supra as taught by Wojtecki in order to advantageously provide of utilized known attachment methods to attach separate and discrete elements to each and preserved heat conductivity (see Wojtecki, Column 7, lines 1-10).   
Regarding Claim 15: Thomas further teaches wherein the evaporator case includes a release preventing protrusion (56a) that covers an outer side of the foil heater (29, 29a and 30, 30a) is configured to restrict release of the foil heater (Column 3, lines 49-61).  
Regarding Claim 17: Thomas further teaches wherein the foil heater (29, 29a, 30, 30a) spaced apart from the cooling tube (22, 24, of Thomas). 
Regarding Claim 19: Thomas further teaches wherein the foil heater (29, 29a and 30, 30a) further includes a lead wire (from switch 17, Column 3, lines 19-26) connected to the electric heating wire (Column 3, lines 19-26) and extending to the outside of the foil (at switch 17), and the lead wire exposed to the outside of the foil (outside of 29, 29a, 30, 30a) is covered with a protective tube (sheath, Column 5, lines 56-60). 
Regarding Claim 20: Thomas further teaches further comprising: a cover (56a, 55, 57, 58, 59, 60) disposed to cover an end of the foil (29, 29a and 30, 30a) to prevent penetration of moisture to the end of the foil (29, 29a and 30, 30a) from which the lead wire extends (Column 5, lines 56-60).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-15, 17, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Morton is relied upon for new limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gould (2,936,598).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        




/LEN TRAN/           Supervisory Patent Examiner, Art Unit 3763